OFFICE               OF     THE         ATTORNEY                 GENERAL     OF TEXAS
                                                                      AUSTIN




                                                                                 oplnloa Ho. O-729 I
                                                                                 Ret llhetheror~   It               Chid
                                                                                      of palLo of a               olty   OS
                                                                                              mm,     Tez
                                                                                              titledto eo




-0   coY”““,cA,,0”   I.   To   me CO*.,.Y.rn    I..   -..nY.-..      ^_.“.....   .   ---    .----~~-
              troilbr
     bspeeifdly                  34ation 5, thereof, uhfw4the uork
     pbFiarPed b             t?rris8 18 WtWlly    ~rf%‘rvXl by the
      GhIefai 3a3tc8 fsr all cews                     tiled    by Urn in Zho
     Just ice        sr    C-xmty Cwrtr          3f Wa8hiagtoa Cxinty?”
               St 18 the 9jdoioa            05 thlr     OopLlrtmmt,    a&   ~9% are ~0
odrlwd    that       you how qu.f#           Popiarly lr&mmd th8 Chkttd
                                                         PcWca
*sS,thb city     d        i3rbohM           f 4 48848
                                    iZladby him tn the Juettcs
                                    that
Court of Frealtact Jo, 3, lMbhln&onCouiaty, Texa6,h4 uotlld
                                                          tb
eotW.ad  ts collect  the he providedurdsr Artlaie 1065,C.?de
af CrLarLtralPraaadurs,eo~oirf3Jppdrr                         Sectha     tbareof,wlm'e
thb vorlc;lerPoraandfor             ths Sbb 18 atotW.ly pUrforI66Q by the Ci¶i(~f
sf P3liee.




               Artialb1067,of              the    a&um euble, 33ZWVtd48 that %clR-~~~
atnb&8,    &82&M                                                       s8eaute    pmcera
aml perform      w                                                1 WtbWt8,      -1
:ooelve um       emas f!oor'rllweu t&                 &F%#f8     tw    8he SaM    uF9lo.s."
            It1 0 lVf&tt, thOl'bfOI'0, tb 8t
                                           VhOttOaJ OPtiCOr ipl th18
&&awe      tha chief bf Polfso) prriowm the due
                                             &    muWed   h-by
wtuk,    ho Ls eotftkrd  to  the ecmpbos6tlmt      by law; lu¶
:ORVOPWl~,  tbr UOWb8 h&V0 said tht    %O @&it&     OffieeP
                                                 (LLI       tC
 00elue fOO8 OP 8oaal88106 . , . . he mast &vs pertoPwd the
 orrio* for uhfctb0     cwatlw hnr knu qmolfted.'(9 1pex.   Jy'.,
 *as w,        w*         g;zB*
         i’hla departnant~hw frequently
                                      held t&at8~ mict3r cttiey
sot lefgllychargefor r33m than cm cceLt.mat 19 allg mi848tau~~3r
S-%5(1,or for ame     thm 306 releaw, lo atiy misbemeanorca96, ard
that he carulot  charge  etther of th?sa fees ‘SaleSIhe atamlly
earam lrald her,    a@ required by law. noa, fulemr,   that If a con-
stable or other offLcer has a defeadant llr hta cust.&y, a&-! the
ccm3ttabl.e3r otheesr7ifTcar r+tleBg-385
                                       tha defetx2aut fr3fn the form
at-14effect ol 4 ju&gnent r*tsCratnLy[ the rJ(3fetiant, t&in, and In
that  event, the coaatahl8 %0.31”
                               3thf~ 3fficsr vould be entltlea    to
a $1.00 relmss fee.
              Va nQht    ardd that lo a Ceatererace Opfaion of thla depsrt-
rieat rerrdered sow para ago, x0. o-2725, 1t WA3held that 0 063at-
mnt fer vhlch o peace &fleer ia alloved a fee of $1.00 fa for ex-
ecutlcg an order af tb aourt dlreotl~           that 8 harem be placed in
jail,     and ao olficer 15 net allmsd to chtwgp mathfee la tha absence
of Bush oPder$ that a capins or ?#arrant        iB not a coxnlt3x9nt for which
a foe IB allowd;        t&t Use jadgemInt  of a court  is oat ut~thlo iteelf
a catlmot        for vhlch a see iB allcwedI end &hat a re3.eaw for
ohich l m          officer iB Olkm?d l fee of $1.00 IS f%’ rel6W~l~
32 dissharglng & defendant fraa the fm?e &ml effect of Q jt.idpeat
restrelsfng Blra.
           Oru,Coaf6wtbae  OplafoaXe. eC3OfY3follove Cotirencs Opla-
loo Bo. O-2725, aad holde that t&e coastabb i8 eatitZed ta 8 re-
Lsasll r80 if he r4.eases the derew38~t rfwt tha force end effeat of
P jud@eat    mstrraie~   him.
          b& trUBt thlItth%B aaSWFB YOUr iwtlLrJ S& Z”36BBtlCBe
you la the carreotne8s of y5ur ovn viwt of tha cmtter.